Per Curiam.
The complaint is insufficient in that it does not specify the nature and circumstances of defendant’s misconduct, or set forth the time and place of the acts complained of. (Rules Civ. Prac. rule 280.) Furthermore, the affidavits fail to show the probability of plaintiff’s success at the trial, or the necessity at present of an allowance for support pendente lite.
The order should be reversed and the motion for alimony and counsel fee denied.
Present — Martin, P. J., O’Malley, Townley, Dore and Callahan, JJ.
Order unanimously reversed and motion denied.